 SPRAGUE PONCE COMPANY281Sprague Ponce CompanyandOil,Chemical andAtomicWorkers International Union,AFL-CIO,Petitioner.Case 24-RC-3734February 20, 1970DECISION,ORDER,AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSPursuant to a Stipulation for Certification uponConsent Election executed on April 23, 1969, anelection by secret ballot was conducted on May 16,1969, under the direction and supervision of theRegionalDirectorforRegion24,among theemployees in the stipulatedunit.At the conclusionof the election, the parties were furnished with atally of ballots which showed that of approximately172 eligible voters, 165 cast ballots, of which 80were for, and 82 were against, the Petitioner. Therewere 3 challenged ballots The challenged ballots aresufficient in number to affect the results of theelection.Thereafter,thePetitionerfiledtimelyobjections to conduct affecting the results of theelection.In accordance with the National Labor RelationsBoardRules and Regulations and Statements ofProcedure,Series8,asamended, the RegionalDirectorconductedaninvestigationand,onSeptember 16, 1969, issued and duly served uponthepartieshisreportand recommendation onobjections and challenges, in which he recommendedthat the challenges to the ballots be sustained, thatcertain portions of the objections be overruled, andthat other portions be sustained and the election setaside.Thereafter,theEmployerfiledtimelyexceptions to the Regional Director's disposition ofthat portion of the objections relied upon by theRegional Director in recommending that the electionbe set aside.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panelUpon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce existsconcerning representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.Allproductionandmaintenanceemployeesemployed by the Employer at its factory atPampanos Ward, Ponce, Puerto Rico, includingX-Ray technicians, process technicians, equipmentmaintenance technicians and group leaders; butexcluding all office clerical employees and plantclericalemployees,professionalpersonnel,departmentleaders,watchmen,laid-offemployees, guards and supervisors as defined inthe Act.5TheBoardhasconsidered theRegionalDirector's report, the Employer's objections thereto,and the entire record in this case, and hereby adoptshis findings and recommendations.'As framed by the Petitioner, the objections to theconduct of the election, conducted on May 16, 1969,were primarily concerned with the 24-hour periodimmediately preceding the election, but also allegedwere "other acts of fragant [sic] and illegal abuse ofthe free speech guaranty of the Act." In hispostelection investigation, theRegionalDirectordetermined from several employees that a speechwas delivered on May 14, 1969, by the Employer'sGeneralManager, in which alleged threats of aplantclosingorremovalweremade. In sum,according to the Regional Director, some sevenemployees stated that the General Manager referredto the financial difficulties the Employer and itsparentcorporation,SpragueElectricCompany,were experiencing, the fact that the parent companyhad already moved some of its installations toMatamoros,Mexico, in an effort to avoid risinglabor costs, and that the Employer likewise might beforced to transfer its operations to Matamoros if thePetitioner won the electionIn addition, the Regional Director also found thatthe day before the General Manager's speech to theemployees, the Employer had distributed to theemployees a letter relating recent financial losses ofthe company, a separate "comparative statement ofConsolidated Income," and a newspaper clippingfrom the May 8, 1969, issue of the North Adams,Massachusetts'Transcriptbearing the headline"Cheaper Labor Available - SPRAGUE WILLTRANSFER PRODUCT LINE TO MEXICO."The news article recounted the Employer's parentcompany's decision to move one of its operations toMatamoros, Mexico, to avoid labor costs.Before issuing his report, the Regional Directorrequested that the Employer submit any evidenceconcerning the contents of the General Manager'sspeech. In a written reply, dated August 8, 1969, theEmployerrefusedtofurnishtherequestedinformation on the ground that the Petitioner's,in absence of exceptionsthereto by either party, we adopt,pro forma,the RegionalDirector's recommendations that challenges to the ballots besustained and that objections to alleged verbalthreats by pay clerks shortlybefore theelection beoverruled'The headquarters of Sprague Electric Company is located in NorthAdams,Massachusetts181NLRB No. 45 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDobjections concerned only the conduct occurringduring the 24-hour period immediately before theopeningof the polls. Thereafter, the RegionalDirector in his Report noted his authority andobligation to consider matters outside the scope oftheobjections,'andweighing the uncontrovertedtestimony of seven employee-witnesses with regardto the General Manager's speech in the light of theliterature circulated by the Employer the day before,found that the General Manager's speech containedthreats of plant closure if the Petitioner won theelection, thus interfering with the employees' freechoice in the election.The Employer in its exceptions alleges that theRegional Director arbitrarily broadened the scope ofinquiry without due notice, and relied on statementsof employees regarding the contents of the GeneralManager'sspeech,which testimony does notaccurately reflect the actual remarks made. Tosupport its position, the Employer now, for the firsttime, submits a copy of the General Manager'saddress and additional campaign material which itdistributedpriortotheelection.The speechcontained the following statements:WHAT THIS UNION DOEN'T SEEM TO REALIZE IS THATBOTH SPRAGUE ELECTRIC COMPANY AND SPRAGUEPONCE COMPANY ARE ENGAGED IN A BATTLE FORSURVIVAL 1968 WAS THE WORST YEAR YEAR IN SPRAGUEELECTRIC COMPANY'S HISTORY ENDING IN A NET LOSSOF NEARLY 3 MILLION DOLLARS THIS WAS THE FIRSTLOSS THAT THIS COMPANYHAD EXPERIENCEDSINCE 1932OR MORE THAN 36 YEARS SO FAR THIS YEAR WE HAVENOT BEEN ABLE TO REVERSE THIS TREND SPRAGUEELECTRIC'SOPERATINGRESULTS FOR THE FIRSTQUARTER OF 1969 SHOWED A NET LOSS OF ABOUT $400,000THE OPERATING RESULTS OF SPRAGUE PONCE DURINGTHESE SAMEPERIODSWERE NOT AS BAD AS SPRAGUEOVERALL BUT WE DID EXPERIENCE A TREMENDOUS DROPIN MANUFACTURING PROFITS IN 1968 SUCH REDUCTIONSWAS OF ALMOST 75% IF IT WERE NOT FOR THE MONEYTHAT WE HAVEBEEN ABLETO ACCUMULATE DURINGOUR PAST GOOD YEARS, WE WOULD NOWBE IN SERIOUSFINANCIAL DIFFICULTY LAST YEAR WHEN SPRAGUEPONCE BUSINESS DROPPED OFF DRAMATICALLY WEWERE FORCED TO LAYOFF SOME OF OUR PEOPLE WEABSOLUTELY DID NOT WANT TO DO THIS - BUT, WE HADNO CHOICE TRYING TO REVERSE LOSSES, INCURRED IN1968SPRAGUE ELECTRIC COMPANY HAS UNDERTAKEN'See,e g ,NorthlakeConvalescentHospital.173NLRB No 149,InternationalShoe Company,123NLRB 682 Moreover,itisclear thatthe Petitioner,in its exceptions,also alleged"other acts of fragant [sic]and illegal abuse of the free speech guaranty of the Act" which presumablywould furnish sufficient notice to the Employer that conduct other thanthatoccurring during the 24-hour period immediately preceding theelectioncould be considered by the Regional DirectorSeeThomasProductsCo ,169NLRB No 55 Finally, as indicated above, the RegionalDirector requested that evidence as to the contents of the speech,concerning which substantial oral testimony had been already receivedduring the investigation of this case,be submitted by the Employer Underthese circumstances,we find that the Regional Director acted well withinhis authority in considering the Employer's address and, further,that theEmployer had ample actual notice that the speech was being considered bythe Regional DirectorMANY PROGRAMS COMPANY WIDE TO IMPROVE OVERALLEFFICIENCY AND INCREASE PRODUCTION ONE SUCHPROGRAM,THE VEFAC PROGRAM, IS NOW BEINGCONDUCTED THROUGHTOUT THE ENTIRE SPRAGEELECTRIC COMPANY TODAY, WE FIND OURSELVESCOMPETING FOR BUSINESS NOT ONLY WITH OTHERFIRMSIN THE U S BUT WITH OTHER PLANTS IN THESPRAGUE ELECTRIC COMPANY THAT PRODUCE EXACTLYTHE SAME PRODUCT LINES AS WE DOTHE COMPETITIONIS SO GREAT THAT MANY ELECTRONIC FIRMS IN THE U SHAVE BEEN FORCED TO MOVE THEIR PLANTS OUT OF THEUS TO TAKE ADVANTAGE OF THE EXTREMELY LOWLABOR COSTS AVAILABLE IN AREAS LIKE TAIWAN ANDMEXICOJUST LASTWEEK,SPRAGUEELECTRICANNOUNCED THAT IT WAS MOVING ONE OF ITSESTABLISHED PRODUCT LINES FROM NORTH ADAMS,MASS TO MATAMOROS, MEXICO WITH THE ONLYPURPOSEOFTAKING ADVANTAGE OF THIS LABORSAVINGIFIRMLY BELIEVE THAT WE, AT SPRAGUEPONCE,CANSTILLOVERCOMETHISKINDOFCOMPETITION-BUTONLY BY WORKING TOGETHER[EMPHASIS SUPPLIED ]Continuing on the subject of high labor costs theGeneralManager summed up the position of theEmployer:IFWE ARE TO CONTINUE IMPROVING YOUR WAGES ANDBENEFITS EACH YEAR AS WE HAVE FOR THE LASTFIFTEEN YEARS WE MUST OPERATE MORE EFFECIENTLYTHAN OUR COMPETITION WE HAVE TO REMEMBER THATSPRAGUE PONCE IS IN THE ELECTRONIC COMPONENTSBUSINESS ANDNOT THE PETROCHEMICAL FIELDWHERETHERE ARE GIGANTIC PROFITS AND LESS CONCERN FORLABORCOSTSSPRAGUEPONCECANNOTPAYPETROCHEMICAL BENEFITSWITHOUT ELIMINATINGITSELF FROM THE COMPETITIVE MARKET OUT JOBPROTECTION LIES IN OUR ABILITY TO PRODUCE AQUALITY PRODUCT, ON TIME DELIVERY, AND ACOMPETITIVE PRICE NO UNION WILL EVER HELP USACHIEVE THESE GOALS WE SIMPLY CANNOT AFFORDANY LABORPROBLEMSAT THIS TIME LET ALONE A WORKSTOPPAGE OR A STRIKEUpon careful consideration of the above remarks,and in view of the literature pertaining to theremoval of the parent company's operations toMexico which was distributed to the employeesprior to the General Manager's speech, we concludethat these statements constituted veiled threats toclose the plant should Petitioner be selected as theemployees' bargaining representative, and that thecumulative effect of these statements was to lead theemployees reasonably to fear that such action wouldbe taken by the Employer in the event of a victoryfor the Petitioner.4 Moreover, we find no substantialvariance between the version of the speech given bythe seven employees relied upon by the RegionalDirector and the Employer's actual remarks.Wetherefore find that the Employer prevented the'SeePenland Paper Converting Corporation,167NLRB No 126,AWerman & Sons, Inc,154 NLRB 1037 SPRAGUE PONCE COMPANYemployees from expressing a free choice, andthereby interfered with the election. In view of theabove,theEmployer'srequestforfurtherinvestigation and a hearing are denied.Accordingly, we shall order that the election beset aside and direct that a second election be held.ORDERIt is herebyordered that the election conductedherein on May16, 1969,be, and it hereby is, setaside.[DirectionsofSecondElection6omitted frompublication I'We also direct that the notice of election to be issued in this matterinclude the following paragraph283The election conducted on May 16, 1969, was set aside because theNational Labor Relations Board found that certain conduct of theEmployer interfered with the employees'exercise of a free and reasonedchoiceThereforea new electionwillbe heldinaccordance with theterms of thisNotice ofElectionAll eligible voters should understandthat the NationalLaborRelations Act, as amended,gives them the rightto cast their ballots as they see fit, and protects them in the exercise ofthis right, free frominterferenceby any ofthe parties,in order to assure that all eligible voters may have theopportunity tobe informedof the issues in the exerciseof their statutoryright to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay beused to communicate with themExcelsiorUnderwear Inc,156NLRB1236,N L R B v Wyman-Gordon Company.394 U S 759 Accordingly,it isherebydirected that an election eligibilitylist,containing the names and addresses of all the eligiblevoters,must befiled by theEmployerwith the Regional Director for Region21 within 7days afterthe date of issuanceof the Notice ofSecond Election by theRegional Director The Regional Director shall make the list available toallparties to the electionNo extension of time to file this list shall begrantedby theRegional Director except in extraordinary circumstancesFailure tocomplywith this requirementshall begrounds for setting asidethe election whenever proper objections are filed